Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 1 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 2 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 3 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 4 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 5 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 6 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 7 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 8 of 9
Case 18-04577-jw   Doc 30   Filed 11/16/18 Entered 11/16/18 13:41:32   Desc Main
                            Document      Page 9 of 9
